[*]            CERTAIN INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

Exhibit 10.76

SENIOR MANAGEMENT AGREEMENT

THIS SENIOR MANAGEMENT AGREEMENT (this “Agreement”) is effective as of March 1,
2007 (the “Effective Date”), among LECG CORPORATION, a Delaware corporation (the
“Company”), LECG, LLC, a California limited liability company and wholly-owned
Subsidiary of the Company (“LECG”), and Michael J. Jeffery (the “Executive”).


RECITALS

A.            LECG is a member-managed limited liability company that is a
wholly-owned subsidiary of the Company.  The Company has been organized for the
purpose of engaging, through one or more Subsidiaries including LECG, in the
business of providing economic and financial analysis, expert testimony,
litigation support and other expert consulting (the “Business”).  The Company,
LECG and their respective Subsidiaries are sometimes collectively referred to
herein as the “LECG Entities” and individually as an “LECG Entity.”

B.            LECG wishes to grant employment to and the Executive wishes to
accept such employment in a senior capacity with respect to the operations of
the LECG Entities.


AGREEMENT

In consideration of the foregoing and the mutual covenants and promises
contained herein, the parties agree as follows:

1.             Employment.  LECG hereby engages the Executive to serve as the
Chief Executive Officer of the Company and of LECG, and a member of the Board of
Directors of the Company, and the Executive agrees to serve the Company and LECG
in such capacities subject to the terms and conditions set forth in this
Agreement.

1.1           Services.  The Executive, as Chief Executive Officer of the
Company, shall have all the duties and responsibilities customarily rendered by
similarly situated individuals employed by companies of similar size and nature
and as may be delegated to him from time to time by the Board of Directors of
the Company.

1.2           Best Efforts.  The Executive will devote his best efforts and such
business time and attention as may be necessary (except for vacation periods and
periods of illness or other incapacity) to perform the Services, and such
management tasks and requirements as may be requested by the Company and LECG.

2.             Salary, Bonus and Benefits.

2.1           Salary.  All compensation and benefits for the Executive will be
provided by LECG.  In consideration of the Services provided by the Executive
hereunder, LECG will pay the Executive an annualized base salary of Five Hundred
Fifty Thousand Dollars ($550,000) (the “Base Salary”) for each year of the
Term.  For purposes of this Section 2.1, each year shall be deemed to run from
March 1 to March 1 of the following year.

               


--------------------------------------------------------------------------------


 

2.2           Guaranteed Bonus.  In addition to the Base Salary, the Executive
shall receive a bonus for 2007 in the amount of Two Hundred Seventy-Five
Thousand Dollars ($275,000) (the “Guaranteed Bonus”). Subject to Section 3
below, the Guaranteed Bonus shall be payable on or before February 15, 2008.

2.3           Additional Bonus.  In the Company’s discretion, the Executive
shall be eligible to receive an additional annual bonus of up to the following
amounts:  (a) For 2007, Two Hundred Seventy-Five Thousand Dollars ($275,000);
(b) For 2008, Five Hundred Fifty Thousand Dollars ($550,000); (c) for the
portion of 2009 in the Term, in the discretion of the Compensation Committee
(the “Discretionary Bonus”).   The Discretionary Bonus shall be determined by
the Compensation Committee of the Board and shall be based upon the achievement
of the performance metrics set forth in Exhibit A.

2.4           Benefits.  During his term of employment, the Executive shall be
entitled to receive all other benefits of employment generally available to
LECG’s other executive and managerial employees when and as he becomes eligible
for them, including (medical, dental, life and disability insurance benefits,
participation in the Company’s 401k Plans , the Company’s Deferred Compensation
Plan, etc.).  The Company reserves the right to modify, suspend or discontinue
any and all of the foregoing benefit plans, policies, and practices at any time
without notice to or recourse by the Executive, so long as such action is taken
generally with respect to other similarly situated persons and does not single
out the Executive.

2.5           The Company will provide the Executive with office space and
appropriate furniture and equipment.  The Company will provide its standard
computer equipment which shall include either a desktop computer or a laptop
computer and docking station.  During the term of this Agreement, the Company,
at its expense, shall provide the Executive with the necessary administrative
support staff and resources to perform his duties under this Agreement.

2.6           The Company shall reimburse Executive, pursuant to its regular
expense reimbursement policies, for all reasonable and necessary business
expenses incurred by Executive in connection with the performance of Executive’s
duties under the Agreement.  Executive will provide written documentation of any
such expenses as requested by the Company.

3.             Term and Termination.

3.1           Term.  The Term of this Agreement shall commence on the Effective
Date and shall continue for two years, until March 1, 2009 (the “Term”). 
Notwithstanding the foregoing, the Executive’s employment may be terminated
prior to the end of the Term, as provided in Section 3.2.

3.2           Events of Termination. The Executive’s employment with the Company
shall terminate prior to the end of the Term upon:

3.2.1        the Executive’s death or permanent disability.

3.2.2        the Executive’s voluntary resignation or retirement.

2


--------------------------------------------------------------------------------


 

3.2.3        a Change in Control.

3.2.4        termination by LECG by the delivery to the Executive of a written
notice from LECG that the Executive has been terminated (“Notice of
Termination”) with or without Cause. If the Executive is terminated for Cause,
the Notice of Termination must specify the Cause in reasonable detail.  The
Executive will then have the right, within ten days of receipt of such Notice of
Termination, to file a written request for review by the Board of Directors of
the Company (the “Board”).  In such case, the Executive will be given the
opportunity to be heard, personally or by counsel, by the Board and the Board
(which Board vote shall exclude the Executive if Executive is also serving as a
director at that time) must thereafter confirm that such termination is for
Cause.  If the Board does not provide such confirmation, the termination shall
be treated as other than for Cause. The Executive acknowledges that this
provision is necessary to protect the Company’s goodwill in the community in
which the Executive represents the Company, and thus, to protect the
profitability and business of any LECG Entity.

3.3           Definitions. For purposes of the preceding paragraph the following
definitions shall apply:

3.3.1        “permanent disability” means (i) the Executive’s incapacity due to
physical or mental illness such that even with reasonable accommodation he is
unable to perform the essential functions of his previously assigned duties
where such incapacity has been determined to exist by LECG’s disability
insurance carrier, and (ii) the Board of Directors of the Company has
determined, based on competent medical advice, that such incapacity will
continue for a period of at least six continuous months.

3.3.2        A “Change in Control” means a transaction in which a controlling
interest (51% or more) of the stock, or substantially all of the assets, of LECG
is acquired by a single acquirer or group of acquirers working together.

3.3.3        “Cause” shall be determined by the Board in its sole discretion and
shall mean the Executive’s (A) commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to any LECG Entity or involving harassment of or
discrimination against any employees of any LECG Entity, (B) misappropriation of
funds or assets of any LECG Entity for personal use; (C) continued substantial
and repeated neglect of his duties after written notice from the Board, and such
neglect has not been cured within 30 days after the Executive receives notice
thereof from the Board; (D) gross negligence or willful misconduct in the
performance of his duties after written notice from the Board, and such failure
has not been cured within ten days after the Executive receives notice thereof
from the Board; (E) the Executive’s engaging in conduct constituting a breach of
Section 4 below; or (F) a material violation of LECG’s Code of Business Conduct
and Ethics.

3.4           Rights on Termination.

3.4.1        Termination by LECG without Cause.  In the event LECG terminates
Executive’s Employment without Cause, LECG shall pay the Executive the Severance
Payment (as defined in Section 3.4.4 below).

3


--------------------------------------------------------------------------------


 

3.4.2        Termination due to Change in Control.  In the event of a Change of
Control, LECG shall pay the Executive the Severance Payment, unless the
Executive elects to continue as CEO or to take another position with the
acquiring entity.

3.4.3        Resignation following Replacement as CEO.  In the event that (i)
LECG appoints a new Chief Executive Officer but does not terminate Executive and
(ii) Executive subsequently elects to resign at any time prior to the end of the
Term, then upon such resignation LECG shall pay the Executive the Severance
Payment.

3.4.4        Severance Payment.  For purposes of this Section 3.4, the
“Severance Payment” shall mean (i) any unpaid portion of the Base Salary for the
entire Term; and (ii) the Guaranteed Bonus, if not previously paid by LECG.

3.4.5        Timing of Payments.  The Severance Payment shall be paid within
sixty (60) days of the Executive’s termination or resignation (as applicable),
or as separately agreed by the Executive and the Compensation Committee.

3.4.6        Other Termination.  If (i) this Agreement expires at the end of the
Term or (ii) if LECG terminates the Executive’s employment for Cause,  if the
Executive dies or is permanently disabled, or if Executive resigns or retires
(other than a resignation as provided in Section 3.4.3 above), then the
Executive shall not be entitled to any Severance Payment, and LECG’s obligations
to pay any compensation or benefits under this Agreement will cease as of the
date of expiration or termination. The Executive’s right to receive any other
benefits will be determined under the provisions of LECG’s applicable plans,
programs or other coverages or applicable law.

3.5           Employment at Will.  Notwithstanding any other provision of this
Agreement, the Executive’s employment under this Agreement shall be at will.

4.             Confidential Information; Proprietary Information, etc.

4.1           Obligation to Maintain Confidentiality. The Executive acknowledges
that any Proprietary Information disclosed or made available to the Executive or
obtained, observed or known by the Executive as a direct or indirect consequence
of his employment with or performance of services for LECG are the property of
the applicable LECG Entity.  Executive agrees that he will not at any time
(whether during or after the Executive’s term of employment) disclose or permit
to be disclosed to any third party, directly or indirectly, utilize for his own
account or permit to be utilized by any third party any Proprietary Information
or Records for any reason whatsoever without the Board’s consent, unless and to
the extent that (except as otherwise provided in the definition of Proprietary
Information) the aforementioned matters become generally known to and available
for use by the public other than as a direct or indirect result of the
Executive’s acts or failure to act. The Executive must deliver to LECG, as
applicable, at the termination of his employment, as a condition to receipt of
the next or final payment of compensation, or at any other time the Company or
LECG may request in writing (whether during or after the Executive’s term of
employment), all Records which he may then possess or have under his control.
The Executive further agrees that any property situated on premises and owned by
any LECG Entity, including disks and other storage media, filing

4


--------------------------------------------------------------------------------


 

cabinets or other work areas, is subject to inspection by the applicable LECG
Entity and their respective personnel at any time with or without notice.

4.2           Third Party Information. The Executive understands that the LECG
Entities will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on the part of the LECG Entities
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  During the term of the Executive’s employment and
thereafter, the Executive shall hold Third Party Information in the strictest
confidence and shall not use or disclose to anyone (other than personnel of the
LECG Entities who need to know such information in connection with their work
for the LECG Entities) Third Party Information, except in connection with his
work for any of the LECG Entities or as expressly authorized by a member of the
Board in writing.

4.3           “Proprietary Information” means any and all data and information
concerning the business affairs of the LECG Entities and not generally known in
the industry in which any LECG Entity is or may become engaged, and any other
information concerning any matters affecting or relating to the respective
businesses of the LECG Entities, but in any event Proprietary Information shall
include, all of the LECG Entities’ past, present or prospective business
opportunities, including information concerning acquisition opportunities in or
reasonably related to the LECG Entities’ respective businesses or industries,
clients, client lists, pricing information with respect to present or past
clients, or any other information concerning the respective businesses of the
LECG Entities, their manner of operation, their plans, processes, figures, sales
figures, projections, estimates, tax records, personnel history, accounting
procedures, promotions, supply sources, contracts, know-how, trade secrets,
information relating to research, development, inventions, technology,
manufacture, purchasing, engineering, marketing, merchandising or selling, or
other data without regard to whether all of the foregoing matters will be deemed
confidential, material or important.

4.4           “Records” means (A) any and all procedure manuals, books, records
and accounts; (B) all property of the LECG Entities, including papers, note
books, tapes and similar repositories containing Proprietary Information; (C)
all invoices and commission reports; (D) customer lists — partial and/or
complete; (E) data layouts, magnetic tape layouts, diskette layouts, etc.;
(F) samples; (G) promotional letters, brochures and advertising materials; (H)
displays and display materials; (I) correspondence and old or current proposals
to any former, present or prospective customer of the Company and its
Affiliates; (J) information concerning revenues and profitability and any other
financial conditions of the LECG Entities; (K) information concerning the LECG
Entities, which was input by the Executive or at his direction, under his
supervision or with his knowledge, including on any floppy disk, diskette,
cassette or similar device used in, or in connection with, any computer,
recording devices or typewriter; (L) data, account information or other matters
furnished by clients of any LECG Entity; and (M) all copies of any of the
foregoing data, documents or devices whether in the form of carbon copies, photo
copies, copies of floppy disks, diskettes, tapes or in any other manner
whatsoever.

4.5           Compelled Disclosure. If the Executive is required by law or
governmental regulation or by subpoena or other valid legal process to disclose
any Confidential Information to any Person, the Executive will immediately
provide the Company with written notice of the applicable law, regulation or
process so that the Company may seek a protective order or other

5


--------------------------------------------------------------------------------


 

appropriate remedy.  The Executive will cooperate fully with the Company and the
Company’s Representatives in any attempt by the Company to obtain any such
protective order or other remedy.  If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that the Executive disclose Confidential
Information, and if the Executive furnishes the Company with a written opinion
of reputable legal counsel acceptable to the Company confirming that the
disclosure of such Confidential Information is legally required, then the
Executive may disclose such Confidential Information to the extent legally
required; provided, however, that the Executive will use his reasonable best
efforts to ensure that such Confidential Information is treated confidentially
by each Person to whom it is disclosed.

5.             Notices.   Any notice provided for in this Agreement must be in
writing and must be either personally delivered, sent by facsimile or sent by
reputable overnight courier service (charges prepaid) to the recipient at the
following address:

If to the Company:

LECG Corporation
2000 Powell Street, Suite 600
Emeryville, CA 94608
Attention:  Chairman of the Board of Directors
Tel.:  (510) 450-6799
Fax:  (510) 653-6213

If to LECG:

LECG, LLC
2000 Powell Street, Suite 600
Emeryville, CA 94608
Attention:  Chief Financial Officer

If to the Executive:

Michael J. Jeffery

[*]

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement will be deemed to have been given when so delivered
personally or sent by facsimile, and one day after deposit with a reputable
overnight courier service.

6.             General Provisions.

6.1           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any

6


--------------------------------------------------------------------------------


 

applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

6.2           Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

6.3           Counterparts; Facsimile Execution. This Agreement may be executed
in multiple counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.  This Agreement may
be executed by delivery of an original executed counterpart signature page by
facsimile transmission.

6.4           Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Executive and the Company, and their respective successors and assigns; provided
that the rights and obligations of the Executive under this Agreement shall not
be assignable and, provided further that the rights and obligations of the
Company may be assigned to any successor of the Company.

6.5           Choice of Law; Dispute Resolution.  All questions concerning the
construction, validity and interpretation of this Agreement and the exhibits
hereto will be governed by and construed in accordance with the internal laws of
the State of California, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of California or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of California.  Except with respect to any action seeking
temporary or permanent injunctive relief taken in connection with the
enforcement of the Confidentiality provisions of this Agreement, any
controversy, dispute, or claim of whatever nature arising out of, in connection
with, or in relation to the interpretation, performance or breach of this
Agreement, including any claim based on contract, tort, or statute, shall be
resolved at the request of any party to this agreement, by final and binding
arbitration, administered by and in accordance with the then existing Rules of
Practice and Procedure of Judicial Arbitration & Mediation Services, Inc.
applicable to commercial disputes (JAMS), or its successor entity, and judgment
upon any reward rendered by the arbitrator may be entered by any State or
Federal Court having jurisdiction thereof.  Any such arbitration shall take
place exclusively in California. The prevailing party shall be entitled to
reasonable attorneys’ fees and costs incurred in enforcing this Agreement
through arbitration or otherwise and reasonable attorneys’ fees and costs
incurred in appealing or enforcing any judgment entered by the arbitrator in any
court having jurisdiction. The parties shall not be liable to each other for any
consequential, incidental, special or punitive damages.

6.6           Remedies. Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be

7


--------------------------------------------------------------------------------


 

an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

6.7           Amendment and Waiver. The provisions of this Agreement may be
amended or and waived only with the prior written consent of the Company and the
Executive.

6.8           Termination. The provisions of Sections 3.4 and 4 shall survive
the termination of this Agreement and shall remain in full force and effect
after such termination.

6.9           No Waiver. A waiver by any party hereto of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which such party would otherwise have on any future occasion.  Neither
failure to exercise nor any delay in exercising on the part of any party hereto,
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies herein provided are cumulative and may be exercised singly
or concurrently, and are not exclusive of any rights or remedies provided by
law.

6.10         Insurance.  The Company, at its discretion, may apply for and
procure in its own name for its own benefit life and/or disability insurance on
the Executive in any amount or amounts considered available. The Executive
agrees to cooperate in any medical or other examination, supply any information,
and to execute and deliver any applications or other instruments in writing as
may be reasonably necessary to obtain and constitute such insurance. The
Executive hereby represents that he has no reason to believe that his life is
not insurable at rates now prevailing for healthy men of his age.

6.11         Offset.  Whenever the Company, LECG or any LECG Entity is to pay
any sum to the Executive, any amounts that the Executive owes to such LECG
Entity may be deducted from that sum before payment.

6.12         Deductions.  The LECG Entities shall be entitled to deduct or
withhold from any amounts owing from such LECG Entity to the Executive any
federal, state, provincial, local or foreign withholding taxes, excise taxes, or
employment taxes (“Taxes”) imposed with respect to the Executive’s compensation
or other payments from such LECG Entity or the Executive’s ownership interest in
the Company, including, but not limited to, wages, bonuses, dividends, the
receipt or exercise of stock options and/or the receipt or vesting of restricted
stock.

8


--------------------------------------------------------------------------------


 

The parties hereto have executed this Senior Management Agreement on the date
first written above.

LECG CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carol Kerr

 

 

 

 

Name:

Carol Kerr

 

 

 

 

Title:

Vice President and
General Counsel

 

 

 

 

 

 

 

Date:

April 13, 2007

 

 

 

 

 

 

 

 

 

 

 

 

LECG, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carol Kerr

 

 

 

 

Name:

Carol Kerr

 

 

 

Title:

Vice President and
General Counsel

 

 

 

 

 

 

 

Date:

April 13, 2007

 

 

 

 

 

 

 

 

 

 

 

 

Approved and Authorized

 

 

 

 

 

 

 

 

 

 

By:

/s/ William Spencer

 

 

 

 

 

William Spencer, Chair of

 

 

 

Compensation Committee

 

 

 

 

 

 

Date:

April 13, 2007

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Jeffery

 

 

 

 

 

Michael J. Jeffery

 

 

 

 

 

 

Date:

April 13, 2007

 

 

 

 

 

9


--------------------------------------------------------------------------------


 

EXHIBIT A

Measurable performance metrics based on the principle of execution of the
recovery plan to be established at the Compensation Committee meeting on April
24, 2007.

58023\2002\541484.5

 

A-1


--------------------------------------------------------------------------------